Citation Nr: 1601963	
Decision Date: 01/15/16    Archive Date: 01/21/16	

DOCKET NO.  04-16 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Chapter 30 Educational Assistance Benefits in the calculated amount of $13,244.53 was properly created for the period from June 2002 to June 2003.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The appellant performed active military service from March 1987 to May 1994.  His DD-214 reflects an additional 12 years, 10 months, and 11 days of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 decision by the Education Center at the Muskogee Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which retroactively terminated the appellant's Chapter 30 Education Benefits for the period from June 2002 to June 2003, resulting in an overpayment in the amount of $13,244.53.  The appellant's claims file was located at the RO in Manila, the Republic of the Philippines.  

The appellant, through counsel, has raised due process complaints with respect to VA's refusal to consolidate his appeal with that of 29 other veterans who raised similar claims relating to the overpayment of educational assistance benefits.  Specifically, the attorney reports that he represents all 30 such veterans, and that their cases will be determined on the same facts and evidence.  In a November 2004 letter from the Board, counsel was informed that VA regulations do not provide for "class action" appeals under any circumstances.  Despite such notice, the appellant's attorney submitted another letter, in July 2006, requesting one hearing for all 30 veterans that he represented.

In response to the July 2006 correspondence from counsel, the Board issued another letter in August 2006.  That communication explained that the Board had no authority to merge appeals, and that to do so would violate the statutory requirement that individual cases on appeal must be considered by Veterans Law Judges in the order in which they were placed on the Board's docket, as set forth in 38 U.S.C.A. § 7107 (West 2014).  It was further observed that consolidating the appeals placed the Board at risk of violating the Privacy Act, 5 U.S.C. § 552a, and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his representative.  

The August 2006 letter advised that the regulations now set forth in 38 C.F.R. §§ 20.700-20.717 (2015) provide for a personal hearing to be granted on appeal only in the case of an individual appellant, or an individual appellant's representative acting on his behalf, where the appellant expresses a desire to appear in person.  It was further noted that a hearing would not normally be scheduled solely for the purpose of receiving argument by a representative.  Thus, it was concluded that the Board could not arrange for the attorney in this appeal to appear for a personal hearing to present argument on behalf of all 30 veterans that he represented, nor could it arrange for all of those veterans to appear for a single hearing.  It was explained that counsel was free to request individual hearings on each individual veterans' behalf if an individual veteran wished to individually appear and present testimony.

During a July 2007 prehearing conference conducted in Washington, D.C., the appellant's attorney informed the undersigned that he was unaware that the Board conducted videoconference hearings with the Manila RO.  As a result, and given the fact that the appellant was unable to attend the hearing held in Washington, D.C., the attorney requested that the appellant be afforded an opportunity to attend a videoconference hearing before a Veterans Law Judge.  An October 2007 Board remand instructed the Manila RO to schedule such a hearing.  The appellant failed to report for the hearing, which was to have been conducted in February 2008.  As a matter of law, his failure to report without good cause acts as a withdrawal of his hearing request.  38 C.F.R. § 20.704 (2015).  

In September 2008, the Board determined that the referenced overpayment was properly created.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed briefs, and in December 2010, the Court issued a Memorandum Decision vacating the September 2008 Board decision and remanding the matter for readjudication.  

In October 2011, the Board sent the appellant and his attorney a 90-day letter.  In November 2011, additional argument was received, followed by a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2015).

In correspondence dated in October 2003, the appellant's attorney submitted a request for a waiver of recovery of the overpayment at issue in this case.  The evidence before the Board at this time does not include a copy of any determination by the Committee on Waivers and Compromises (Committee) addressing that request.  However, for reasons which will become apparent, the issue regarding the waiver of recovery of the overpayment created has now become moot.  

In February 2012, the Board again denied the appellant's claim.  The appellant again appealed, and in a May 2013 Memorandum Decision, the Court vacated the Board's 2012 decision which determined that an overpayment of VA educational assistance benefits in the amount of $13,244.53 was properly created for the period from June 2002 to June 2003.  In so doing, the Court remanded the case to the Board for action consistent with the Memorandum Decision.  In March 2014, and once again in June 2015, the appellant's case was remanded to the RO for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The appellant was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU), formerly known as Western Luzon Agricultural College (WLAC), to achieve a Bachelor's in Agricultural Technology.  

2.  For the period from June 2002 to June 2003, the appellant received educational assistance benefits in the amount of $13,244.53 based on his enrollment at RMTU.  

3.  Fraud investigations conducted by the Manila RO and the VA Office of the Inspector General in San Francisco determined that there was a fraud scheme perpetrated by 60 veterans enrolled at RMTU for the purpose of collecting VA educational assistance benefits even though they were not attending a sufficient number of classes.  

4.  The appellant signed a "joint statement" which contained significant admissions regarding the use of attendance sheets and knowledge of attendance policies at RMTU.  

5.  There is currently insufficient evidence showing that the appellant was a willing participant in a fraud scheme wherein he and others were paid for courses they did not attend.  

6.  The charged indebtedness in the amount of $13,244.53 was improperly created.  


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $13,244.53 is invalid.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 20.7020, 21.7070, 21.7144, 21.7153 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became effective.  This liberalizing legislation essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim, and provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  

These changes, however, are not applicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  

Nevertheless, the Board finds that the RO has explained to the appellant their reasoning for finding that the debt was valid.  The RO also afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duty to notify and assist the appellant in the development of this claim.  

Overpayment of Chapter 30 Educational Assistance Benefits

A review of the record discloses that, as part of a VA Form 22-1990, Application for VA Education Benefits, which was signed by the appellant in July 2002, he indicated his desire to pursue a degree in agriculture at the RMTU (formerly Western Luzon Agricultural College).  He added that he started this training in June 2002.  In a VA Form 22-1999, Enrollment Certification, which was signed by a school official in October 2002, the school reported that he was enrolled for a second semester at RMTU.  The Veteran noted that the semester lasted from November 2002 to March 2003.  Subsequent VA Forms 22-1999 were submitted regarding additional semesters at RMTU in 2003.  Throughout this period, the Office of Campus Registrar of RMTU submitted numerous certificates verifying the appellant's enrollment at that university.  

The record reflects that the appellant received basic educational assistance benefits under the provisions of Chapter 30 for each of the semesters that he reported being enrolled at RMTU between June 3, 2002 and June 7, 2003.  The RO calculated the total amount of assistance benefits administered during this period as being $13,244.53.  See July 2003 letter from RO.

On October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU.  The audit examined school records associated with ten percent of the Veteran student population.  Of the six records examined, there were discrepancies found in all records.  The primary contact at RMTU for this survey was the Registrar Clerk.  She made available the records of the randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside.  

In the October 2002 Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P. O. Boxes, and others had addresses at locations of such a distance that it raised questions as to regular attendance at any of the campuses of RMTU.  Although no overpayments were found based on the available school records presented, it was noted that it might be necessary to conduct a more extensive compliance survey at a later date, including class checks to monitor actual attendance of the students.  A full Education Compliance Survey (100 percent signed audit) was conducted at RMTU in February 2003.  

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require veteran students to regularly attend class, but, instead, relied on class leaders to submit Attendance Sheets that contained the names of the veteran students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran students were even present on campus.  All they knew and saw as to the veteran students' attendance was when they observed veteran students gathering at a location known as "Veterans Park" on the San Marcelino campus.  The students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades, with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had, in fact, been attending those classes.  

Following this investigation, in an undated letter (otherwise mentioned in the file to have been dated in July 2003), the Muskogee RO advised the appellant that, while he had been certified and paid educational assistance benefits for attending RMTU from June 3, 2002 through June 7, 2003, their findings indicated that he did not attend classes during that period.  His payments were stopped, which resulted in an overpayment in the amount of $13,244.53.  He was advised of his right to request a waiver of this overpayment.  

The appellant has asserted that he did attend school, and that his official transcript shows that he passed all of his courses.  He submitted Enrollment Certifications from RMTU concerning the pertinent time period.

Thereafter, in February 2003, an agent of the Criminal Investigation Division of the VA Office of the Inspector General (OIG) in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which had been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and had also worked extensively in the Philippines on VA-related investigations.  

Based on his review, the agent concluded that fraud was committed by the 60 veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA, and to forfeit the benefits of the involved veterans.  Based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.  

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that veteran students were listed as enrolled at RMTU as full-time students solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets and a representative would take them to the relevant professors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the Veteran's park, where they would be answered collectively based on "the honor system."  All of the veterans would subsequently receive passing grades, and the school benefited from the system because the veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the material costs associated with class projects.  

The agent explained that the evidence of the guilt of all 60 veterans included the following:  the testimony of 13 professor/instructors, plus the Dean of Agricultural Technology, who indicated that the students never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme, all of whom indicated that the veterans did not attend classes; and the testimony of non-veteran students, who indicated that the veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to a "joint statement" signed by 17 of the veteran students (one of which was the appellant), in which they asserted that they met the minimum requirement of one hour of classroom instruction per week and/or three hours of laboratory time for each subject.  The agent found that the statement was clearly contrary to the testimony provided by instructors and fellow students, but was indicative of their knowledge that classroom attendance was required.  

The appellant in this case challenges the validity of the overpayment in the amount of $13,244.53.  In essence, he contends that he regularly attended classes at RMTU, that he passed all of his courses, and that he never intended or took action to defraud the Government by receiving educational assistance benefits to which he was not entitled.  

In that regard, VA will approve and authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved, and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3) (West 2014); 38 C.F.R. § 21.7120 (2015).  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23) (2015).  

The appellant had been previously determined to be eligible for Chapter 30 Education Benefits.  Accordingly, he was entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursuing, an approved program of education.  38 U.S.C.A. § 3014 (West 2014); 38 C.F.R. § 21.7070 (2015).  In order to receive educational assistance for pursuit of a program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c) (2015).  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training, or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2) (2015).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that Veteran.  38 C.F.R. § 21.7144(b) (2015).  

At the time of the aforementioned December 2010 Memorandum Decision, the Secretary conceded that the Board, at the time of its September 2008 decision, had failed to provide an adequate statement of reasons or bases in support of its finding that the appellant took part in a scheme to defraud VA.  It was noted that the Board pointed to evidence regarding the school's alleged practices and those of the students "collectively," but failed to address what actions the appellant "himself" took which may have constituted fraud.  

In an attempt to remedy the aforementioned defects, the Board, at the time of its February 2012 decision, addressed evidence "specific" to the appellant, to wit, the absence of a Certificate of Registration for the first semester of 2002-2003, as well as the appellant's signature on the "joint statement" referred to earlier in this decision.  According to the Board, the latter contained "significant admissions from the students, including the use of attendance sheets to inform the instructors of who was 'attending' classes, as well as acknowledgement of donations to various class projects."  

Significantly, the Court, in the May 2013 Memorandum Decision vacating the Board's February 2012 decision, found that the Board once again failed to explain how the evidence demonstrated that the appellant personally did not attend classes in compliance with RMTU's attendance policy.  The Court noted that, given that the RO's investigation revealed that RMTU failed to maintain accurate, current, and complete records of progress or grades for VA beneficiaries, it was unclear why the absence of a Certificate of Registration from the appellant's file for the first semester of 2002-2003 demonstrated that he did not regularly attend classes at RMTU.  Moreover, it was unclear why the Board found the absence of a Certificate of Registration significant, when the Board rejected as not probative the appellant's documentation from RMTU, including enrollment certifications and transcripts of passing grades, because RMTU "routinely" confirmed enrollment, class attendance, and passing grades as an implicit part of the scheme.  Finally, the Court found that, even assuming that the aforementioned "joint statement" signed by the appellant and 16 other veterans constituted an acknowledgement by the appellant that he did not follow RMTU's regular attendance sign-in procedures, it did not necessarily equate to an admission that he did not attend the required classes.  Rather, according to the Court, the Board continued to rely heavily on the collective evidence, which outlined an intricate scheme carried out by RMTU and confirmed by many instructors, without demonstrating the individual appellant's actual rather than inferred involvement.  

Based on the aforementioned, it is clear that the Court remains unconvinced that the appellant, as an individual, rather than as a member of a group, was a willing participant in a scheme to defraud VA of educational assistance benefits.  This remains the case notwithstanding the existence of evidence which, when considered with the "collective" evidence noted above, clearly shows the appellant's individual participation in the scheme.  In an attempt to address the Court's concerns, the Board has on two separate occasions remanded the appellant's file for further development.  Unfortunately, that development has proven futile.  Given that the events in question occurred at this point more than 10 years ago, the Board has been informed that no additional evidence is, at present, available.  

In view of the Court's holdings, the Board is compelled to conclude that VA lacks, and that VA will be unable to obtain, sufficient evidence to show that the appellant, as an individual, was a willing participant in a scheme to defraud VA of educational assistance benefits.  Accordingly, the Board must find that the charged indebtedness in the amount of $13,244.53 was not validly created.  


ORDER

An overpayment of VA Educational Assistance Benefits in the amount of $13,244.53 was not properly created.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


